               Mountain Valley Pipeline, LLC

                               v.

              Easements to Construct, etc., et al.




         Exhibit 82 to Complaint
           Map of MVP Parcel No. NC-RO-181.000




Case 1:21-cv-00047 Document 1-82 Filed 01/15/21 Page 1 of 10
Case 1:21-cv-00047 Document 1-82 Filed 01/15/21 Page 2 of 10
Case 1:21-cv-00047 Document 1-82 Filed 01/15/21 Page 3 of 10
Case 1:21-cv-00047 Document 1-82 Filed 01/15/21 Page 4 of 10
Case 1:21-cv-00047 Document 1-82 Filed 01/15/21 Page 5 of 10
Case 1:21-cv-00047 Document 1-82 Filed 01/15/21 Page 6 of 10
Case 1:21-cv-00047 Document 1-82 Filed 01/15/21 Page 7 of 10
Case 1:21-cv-00047 Document 1-82 Filed 01/15/21 Page 8 of 10
Case 1:21-cv-00047 Document 1-82 Filed 01/15/21 Page 9 of 10
Case 1:21-cv-00047 Document 1-82 Filed 01/15/21 Page 10 of 10
